UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7022


LAMONT HENDERSON,

                  Petitioner – Appellant,

             v.

JOHN R. OWEN, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:08-cv-03220-HMH)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Henderson, Appellant Pro Se.       Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lamont      Henderson,        a    federal      prisoner,   appeals       the

district     court’s    order      accepting      the      recommendation     of     the

magistrate    judge    and    denying        relief   on    his   28 U.S.C.    §   2241

(2006)   petition.       We     have     reviewed     the    record    and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Henderson v. Owen, No. 3:08-cv-03220-HMH

(D.S.C. filed May 1, 2009; entered May 4, 2009).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the       materials     before   the    court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2